DETAILED ACTION
Claims 1-21 are pending. Claims 1, 4, 9, & 19 have been amended and claims 20 & 21 represent newly added claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation "the layers" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1: Claim 4 recites the phrase “the layers” which renders the claim indefinite because it is unclear if “the layers” includes all the previously applied layers or a subset of the previously applied layers and the phrase “to form the finished wood-based board” does not create clarity because step j) also forms a finished layer and thus it is not clear when the product is finished and the subsequent steps are post finish.
For the purpose of examination, if any plurality of layers, even layers separate from the claimed layers, are pressed the art will be considered to read on the limitation.
Claim 19: Claim 19 recites the limitation 50-60% solids contents but does not state if this weight %, mole %, or volume % and thus one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
Claims 2-21: Claims 2-21 depend from rejected claims and do not remedy the issues in the parent claims. Thus, claims 2-21 are rejected as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, & 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oldorff (US PG Pub 2011/0217463; hereafter ‘463) in view of Siebert et al. (WO2012/037950, hereafter ‘950; US PG Pub 2013/0177742, hereafter ‘742, is the 371 US filing of the WIPO doc and being used as a translation; the ‘742 is being used for all citations regarding the ‘950 doc) & Wigger et al. (US Patent 6,620,511; hereafter ‘511).
Claim 1: ‘463 is directed towards a method for finishing a wood panel (title) comprising:
application of a primer layer and an undercoat layer (¶ 23);
application of a printing image to the primer/undercoat layer to produce a decorative effect (¶ 23);
application of a liquid melamine resin (A) to the decorative layer (claim 7, ¶s 6-15 & 19);
drying of the melamine resin (A) to give a melamine resin (A) layer (¶ 10); 
application of a melamine resin (B) to the melamine resin (A) layer (¶s 6-15 & 19);
drying the melamine resin (B) to give a finished layer (¶s 6-15 & 19, ‘463); and
pressing the layers under pressure and heat to form the finished wood panel (¶s 15, 20, & 31, ‘463).
‘463 does not teach the composition of the primer layer and undercoat layer or drying the primer layer, undercoat layer, and print layer after application of each layer.
However, ‘742, which is also directed towards a method of coating wood panels (title & abstract) discloses a method of forming a decorative layer on the wood panel (abstract) comprising:
applying a liquid melamine resin to the top surface of the substrate (a basecoat; abstract);
drying the basecoat to form a basecoat layer (basecoat; abstract);
application of a primer (abstract);
drying the primer to form a primer layer (abstract);
applying a decoration (abstract); and
drying the decoration to form a decorative layer (abstract),
in which the melamine resin of the basecoat penetrates at least to some extent into the upper peripheral layer of the wooden board (abstract).
The penetration of the melamine resin into the wooden substrate reduces the risk of delamination of the decorative layers (¶ 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘742 into the process of ‘463 such that the basecoat layer and primer layers of ‘742 and order/method of application of said layers are substituted for the primer and undercoat layers of ‘463 prior to printing and the printed layer is dried during the process of ‘463 because as taught by ‘742, it is known in the art to form the decoration layer by first applying a melamine resin which penetrates into the wood, followed by a primer which reads on the base color layer and then applying the decoration and drying after the application of each layer and it is prima facie obvious to substitute known structures and coatings for the same purpose and furthermore, ‘742 teaches that the use of the coatings reduces the risk of delamination which would have predictably improved the product of ‘463.
‘463 does not teach a specific melamine resin composition.
However, ‘511, discloses a melamine based resin (title, abstract, & col. 11, lines 20-45) which is suitable for coating wood substrates (col. 16, lines 24-30) which further comprises an isocyanate compound (abstract). ‘511 further discloses that the resin composition is suitable for use as basecoats (col. 14, lines 19-21), clearcoats (col. 14, lines 58-62), and primers (col. 14, lines 52-54).  ‘511 teaches that the melamine-based resin is comprised of four components: A, B, C, D in a dispersion in straight water (abstract & col. 10, lines 13-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the melamine/isocyanate coating composition of ‘511 as the melamine resin compositions for the melamine resins of the combination of ‘463 & ‘742 because the composition of ‘511 is an art recognized melamine coating composition suitable for wood substrates and recognized as suitable for the primers, basecoat, and clearcoat compositions which would have, additionally, predictably provided good clarity as an overcoat of the decorative layer and simplified the coating process by providing the same base composition for all layers comprised of melamine resin.
I.e. the combination teaches applying a first liquid melamine resin (the basecoat of ‘742) that penetrates on the wood substrate, followed by a base color coat (the primer of ‘742), followed by a printed decorative layer, next a second melamine/isocyanate layer to form the melamine resin layer, and then a layer of melamine/isocyanate (the claimed application of a liquid medium having a proportion of isocyanate groups) in which each layer is dried prior to the application of the next layer.
Claim 2: ‘463 teaches applying a third liquid melamine resin to the underside and drying the resin (¶s 6-15).
Claim 3: As discussed above, the combination teaches using a melamine/isocyanate composition as the melamine resin and ‘463 further teaches applying a second layer of the melamine resin to the underside (¶s 6-15).
Claims 4 & 5: ‘511 teaches that the melamine composition can further comprise additions/additives such as wetting agents (col. 14, lines 13-15 & 62-65 and col 15, lines 10-14, ‘511).
Claim 6: A protective covering layer is applied on the dried liquid medium (a third melamine layer is applied to the dried second melamine layer; ¶s 6-15, ‘463).
Claims 8 & 18: ‘463 does not teach that the liquid medium layer comprises corundum particles.
However, ‘463 teaches adding corundum particles to at least the first layer to improve the layer’s abrasion resistance (¶17, ‘463).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate corundum particles into the liquid medium layer (the second melamine resin layer of ‘463) because it would have predictably improved the layer by improving the layer’s abrasion resistance.
Claim 9: ‘463 teaches that the protective covering layer comprises glass particles (i.e. glass beads; abstract & ¶ 18).
Claim 12: The liquid medium is applied to the top and bottom of the wood substrate (¶s 6-15, ‘463) and thus is applied in a plurality of individual layers.
Claim 13: The layers are applied in an amount of from 20-50 g/m2 (¶ 21, ‘463).
Although the taught range of 20-50 g/m2 is not explicitly the claimed range of 50-200 g/m2, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: During the pressing of the layer structure a structure is embossed into the layers applied to the upper side (¶ 20, ‘463).
Claim 15: The pressing is a short-cycle press (¶ 31, ‘463).
Claim 16: The structure is formed by the pressing step which is after the printing step and thus is formed synchronously with respect to the decorative effect.
Claim 17: The decorative effect is at least an imaginative decorative effect because it is a decoration which the process is used to create what one would image the end user would desire.
Claim 19: ‘511 teaches that the melamine-based resin is comprised of four components: A, B, C, D in a dispersion in straight water (abstract & col. 10, lines 13-30) in which component A is present at 1-70% solids by weight (col. 11, lines 1-6), component B is present at 10-60% solids by weight (col. 10, lines 25-30), component C is present at 1-50% solids by weight (col. 11, lines 54-55), & component D is present at 1-50% solids by weight (col. 14, lines 5-15).
I.e. ‘511 discloses an aqueous coating dispersion with a solids content of 13-100% solids by weight in which the remainder is water.
And ‘463 teaches drying the liquid medium/melamine resin after application (¶s 6-15).
Although the taught range of 13-100% solids by weight is not explicitly the claimed range of 50-60% solids content, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 20: As discussed above, the combination teaches an isocyanate compound and melamine but fails to explicitly teach the reaction mechanism. Since the same compounds as claimed are used and the coatings are applied unreacted it is reasonable to presume the reaction is the same mechanism as claimed. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 21: The combination teaches isocyanate groups which are inherently reactive.
The Examiner notes that claim 1 does not require an NH group of α-cellulose in a cellulose ply and thus the isocyanate group of the instant combination only has to have the capability of reacting with the NH which it inherently has.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, ‘950 (‘742), & ‘551 as applied above, and further in view of Oldorff et al. (US PG Pub 2009/0050054; hereafter ‘054).
Claim 7: As discussed above, ‘463 teaches that corundum particles can be used to provide wear resistance. 
‘463 does not teach adding nanoparticles to the resin layers to provide resistance to microscratching.
However, ‘054, which is also directed towards applying melamine coatings to wood (abstract & ¶ 30) discloses that in addition to corundum particles it is known to add nanoparticles to provide resistance to scratching (¶ 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use nanoparticles in the protective covering layer because as taught by ‘054, nanoparticles are known to add scratch resistance to the melamine layer and thus would have predictably provided the improvement of scratch resistance.
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, ‘950 (‘742), & ‘551 as applied above, and further in view of Miyamoto (US PG Pub 2004/0006944; hereafter ‘944).
Claims 10 & 11: ‘463 teaches using microglass beads (¶ 18).
‘463 does not teach a size for the beads.
However, ‘944, which is directed towards a method for floor-surface covering (title) such as a overcoating or protective layer applied over a decorative layer (¶ 61) can comprise hard beads (¶ 60) such as glass beads (¶ 61) with diameters of 10-50 µm (¶ 61) which provide durability to the layer and still have good transparency (¶s 60-61).
It would have been obvious to one of ordinary skill in the art at the time of filing to use glass beads with diameters of 10-50 µm as the particular glass beads in the coating of ‘463 because as taught by ‘944, glass beads with diameters of 10-50 µm improve the durability of the coating while maintaining good transparency and thus would have predictably provided durability to the layer of ‘463 without obscuring the decorative layer of ‘463.
Although the taught range of 10-50 µm is not explicitly the claimed range of less than 30 µm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of 10-50 µm is not explicitly the claimed range of 30-120 µm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Applicant is advised that the amendments to claims 4 & 9 have overcome the §112(b) rejections of these claims.
Applicant is advised that the amendment to claim 1 changing “the layered structure” to “the layers” has not clarified the issue and instead has caused ambiguity as discussed above.
In regards to the amendment to claim 19 changing “50-60 % by weight” to “50-60% solid content” applicant is advised that this causes ambiguity because there is no basis for the % and thus one of ordinary skill in the art would not be able to determine what reads on the limitation.
In regards to applicant’s position that ‘463 does not teach application of a printing ink to the base color layer to produce a decorative effect and that the Examiner did not consider these exact features; this argument is not found convincing because as discussed above, ‘463 teaches application of a printing image to the primer/undercoat layer to produce a decorative effect on the basecoat melamine layer which is applied on the primer layer ¶ 23 (/.e. an image is printed which inherently teaches printing an ink to produce a decorative effective) and ‘742 teaches applying a decorative layer on the primer layer which is applied on the basecoat layer and as discussed above, it would have been obvious to substitute the layer order of ‘742 into the process of ‘463 because they are both recognized methods of forming decorative layers on wood substrates.
Thus, as discussed above, the combination of ‘463 & ‘742 teach printing a decorative layer (/.e. printing ink) on a primer layer (which reads on a base color layer) which has been applied to a melamine layer. 
In regards to applicant’s position that ‘463 does not teach the claimed order of layers, applicant is advised that the combination of ‘463 & ‘742 teach the claimed order.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that ‘742 does not teach printing ink, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to applicant’s argument that ‘742 teaches applying a decoration to a primer layer and not a base color layer and thus does not read on the claim limitation; this argument is not found convincing because the “base color layer’ has not been limited to sufficient detail to exclude the primer layer of ‘742 from reading on said layer.
In regards to applicant’s argument that ‘742 makes a distinction between a primer and a basecoat and thus these materials are different; this argument is not found convincing because ‘742 does not teach that the materials are different and contrary to applicant’s position primers and basecoats can perform the same functions and applicant has not provided anything to distinguish between the two other than position which the combination teaches.
In response to applicant's argument that ‘511 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ‘511 is directed towards melamine resins suitable for application to wood substrates which is the same field of endeavor.
In regards to applicant’s arguments that there is not a reasonable expectation of success in using the composition of ‘511; this argument is not found convincing because the composition of ‘511 is taught as suitable for wood substrates.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759